UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-3916 Name of Registrant: Vanguard Specialized Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: January 31 Date of reporting period: February 1, 2011  January 31, 2012 Item 1: Reports to Shareholders Annual Report | January 31, 2012 Vanguard Energy Fund > Vanguard Energy Fund returned about–4% for the fiscal year ended January 31, 2012, amid weak fuel demand and an oversupply of natural gas. > The fund’s return was slightly behind that of its benchmark and significantly ahead of the average return of peer funds. > Weakness was evident across the energy sector, but providers of oil and gas equipment and services were among the worst performers for the period. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisors’ Report. 8 Fund Profile. 12 Performance Summary. 14 Financial Statements. 16 Your Fund’s After-Tax Returns. 32 About Your Fund’s Expenses. 33 Glossary. 35 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Vanguard was named for the HMS Vanguard, flagship of British Admiral Horatio Nelson. A ship—whose performance and safety depend on the work of all hands—has served as a fitting metaphor for the Vanguard crew as we strive to help clients reach their financial goals. Your Fund’s Total Returns Fiscal Year Ended January 31, 2012 Total Returns Vanguard Energy Fund Investor Shares -3.82% Admiral™ Shares -3.76 MSCI ACWI Energy Index -3.66 Global Natural Resources Funds Average -12.47 Global Natural Resources Funds Average: Derived from data provided by Lipper Inc. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Your Fund’s Performance at a Glance January 31, 2011 , Through January 31, 2012 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Energy Fund Investor Shares $69.20 $62.60 $1.102 $2.621 Admiral Shares 129.93 117.52 2.159 4.920 1 Chairman’s Letter Dear Shareholder, After two straight years of double-digit returns, the energy sector was one of the market’s laggards for the fiscal year ended January 31, 2012. Vanguard Energy Fund returned about –4%, a disappointing result that slightly trailed the return of its benchmark but was well ahead of its peer-group average. Unlike many of its peers, the Energy Fund concentrates on large-capitalization stocks and avoids smaller companies, which are more sensitive to swings in the economy and commodity prices. Large-cap energy stocks held up better than their small-cap counterparts in the uncertain economic environment. Oil prices wavered but remained high over the period as concerns heightened in the Middle East. Meanwhile, natural gas prices drifted near decade lows because of increased production and mild winter weather in much of the United States. Integrated oil and gas companies, which make up about half of the fund’s portfolio by capitalization, managed a return of slightly over 1% for the period. Oil and gas equipment and services providers posted a double-digit negative return, and the fund’s stock choices in this area didn’t measure up against those in the benchmark index. Oil and gas exploration and production firms, another large allocation in the fund, performed better against the benchmark, but still generated a negative return. 2 If you invest in the Energy Fund through a taxable account, you may wish to review information about the fund’s after-tax performance provided later in this report. Volatility was a constant in fast-changing markets For the 12 months ended January 31, the broad U.S. stock market returned 3.55%. This modest result reflected rallies and reversals driven by drama on the global stage, including Europe’s debt crisis and rating agency Standard & Poor’s decision to downgrade the U.S. credit rating. (Vanguard’s confidence in the full faith and credit of the U.S. Treasury remains unshaken.) The recent volatility is consistent with the pattern of the past five years, as suggested by the figures in the Market Barometer. The dramatic differences in average annual returns over the one-, three-, and five-year periods are a consequence of the stock market’s heady spikes and precipitous declines. Although the outcome is different, this turbulence is also apparent in the returns of international stock markets. In the past 12 months, non-U.S. stock markets delivered negative results. Weakness was widespread, with the worst returns in Europe and Japan. Market Barometer Average Annual Total Returns Periods Ended January 31, 2012 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 3.95% 20.01% 0.55% Russell 2000 Index (Small-caps) 2.86 23.03 1.19 Dow Jones U.S. Total Stock Market Index 3.55 20.54 0.88 MSCI All Country World Index ex USA (International) -8.75 16.70 -1.71 Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) 8.66% 7.40% 6.70% Barclays Capital Municipal Bond Index (Broad tax-exempt market) 14.10 8.10 5.76 Citigroup Three-Month U.S. Treasury Bill Index 0.07 0.10 1.27 CPI Consumer Price Index 2.93% 2.39% 2.29% 3 Modest yields and high returns in the bond market Bonds ended the fiscal year with surpris ingly strong returns. At the start of the period, the 10-year Treasury note’s slender yield of 3.38% seemed like a good reason to temper expectations. As stock market volatility spiked and investors put a premium on safety, however, yields moved lower still. The 10-year T-note finished the period at 1.80%. The Barclays Capital U.S. Aggregate Bond Index, a broad taxable bond market benchmark, returned 8.66%. Municipal bonds did even better, as prices snapped back from a fear-driven plunge in the months preceding the new fiscal year. Although last year’s low expectations for bonds proved misguided, it’s worth remembering that low yields do imply lower future returns: As yields tumble, the scope for further declines—and increases in prices—diminishes. Savings instruments such as the 3-month Treasury bill returned a little more than 0%, consistent with the Federal Reserve’s target for the shortest-term interest rates. Energy stocks and oil prices followed an uneven path As I mentioned, the broad market traced a volatile path over the fiscal year, but the energy sector encountered even lower valleys and higher peaks during its journey. Ultimately, the sector’s negative results over the period more than offset the positive ones. Of the broad market’s ten industry sectors, only financials performed worse. Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Energy Fund 0.34% 0.28% 1.37% The fund expense ratios shown are from the prospectus dated May 26, 2011, and represent estimated costs for the current fiscal year. For the fiscal year ended January 31, 2012, the fund’s expense ratios were 0.34% for Investor Shares and 0.28% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2011. Peer group: Global Natural Resources Funds. 4 Vanguard Energy Fund’s stocks advanced nearly 10% over the first three months of the fiscal year, driven by higher oil prices. But the momentum didn’t last as the year progressed. The price of oil pulled back from its peak—but still remained near historical highs—as demand weakened in the sluggish U.S. economy and price-sensitive consumers cut back on driving and made fewer trips to the pump. Over the year’s final six months, the fund saw double-digit swings before finishing the period on an uptick. A variety of factors drove the fund’s results. The giant integrated oil and gas companies benefited from oil prices that, while volatile, ended the year higher than where they started. To a lesser degree, the same integrated companies also have an interest in the natural gas business. Profit margins there were affected by lower prices caused by overproduction. An unseasonably warm winter in many parts of the United States also muted demand for natural gas. Although the developments in natural gas didn’t bode well for the oil and gas exploration and production industry, the advisors’ stock-picking in this category was strong. The fund’s oil and gas equipment and services providers, which include drillers, ran into difficulties. Stock prices in this group tend to be more volatile within the Total Returns Ten Years Ended January 31, 2012 Average Annual Return Energy Fund Investor Shares 15.00% Spliced Energy Index 11.11 Global Natural Resources Funds Average 12.07 Spliced Energy Index: S&P 500 Index through November 30, 2000; S&P Energy Sector Index through May 31, 2010; MSCI All Country World Energy Index thereafter. Global Natural Resources Funds Average: Derived from data provided by Lipper Inc. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 5 A note on energy stocks and oil prices Although energy stocks have enjoyed strong gains in the past ten years, it’s important to keep in mind the context in which those gains occurred. The price per barrel of oil has jumped from $28.66 to $98.47 over the decade, an increase of more than 240% (not adjusted for inflation). That extraordinary rise has been a major factor in the advance of energy stocks, which are heavily influenced by, but don’t perfectly track, the price of oil. As you can see in the chart below, the price per barrel of oil doesn’t always climb and can be extremely volatile. While the price is up for the ten years, it’s down sharply from its peak of a few years ago. Fluctuations in the price of oil, of course, can lead to volatility for energy stocks. Price of oil (WesternTexas Intermediate): January 2002–January 2012 already risky energy sector and didn’t respond well to the fluctuation in oil prices and the deterioration of natural gas prices. A mix of skill and circumstances boosted the fund over a decade The Energy Fund recorded a notable performance for the past decade–– compared to its benchmark index and peer group as well as the broader market. Over the ten years ended January 31, 2012, the fund posted an average annual return of 15.00%, a few percentage points better than its benchmark index and peer-group average. The broader market, as measured by the Dow Jones U.S. Total Stock Market Index, managed a 4.55% average annual return for the same period. The decade was marked by an impressive rise in energy prices, specifically oil; we would caution investors against projecting similar price increases into the future. (For more on oil prices, please see the sidebar at left.) The past year showed that the energy sector is prone to fits of turmoil and that it is just as likely to trail the broad market as it is to outperform it. Even though the market environment will sometimes frown on the sector instead of favor it, we have confidence in the skill and experience of the fund’s advisors––Wellington Management Company, llp , and Vanguard Quantitative Equity Group––in evaluating stocks and developing risk controls. The advisors’ efforts are aided by the fund’s low costs, which allow you to keep a larger share of your fund’s returns. 6 For more details on the advisors’ strategies and the fund’s positioning during the year, see the Advisors’ Report that follows this letter. Sector funds on the side can complement the main course Investors’ fortitude was tested over the past year as stocks exhibited a great deal of volatility before finishing the period with a small gain. In contrast to its performance over the decade, the energy sector provided more than its share of the volatility without the performance. This sector can be especially challenging as geopolitical tensions, new technology, natural disasters, supply and production issues, and weather conditions can all affect stock returns. Moreover, energy stocks—like many individual market sectors—are more susceptible than the broad market to economic upturns and downturns. That’s why a sector-specific fund should play a supporting, rather than a starring role in a diversified portfolio. Vanguard Energy Fund, by providing low-cost exposure to the energy market, can be an important part of a diversified and balanced portfolio that includes a mix of stocks, bonds, and money market funds tailored to your goals, time horizon, and risk tolerance. Thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer February 10, 2012 7 Advisors’ Report Vanguard Energy Fund returned –3.82% for Investor Shares and –3.76% for Admiral Shares in the fiscal year ended January 31, 2012. Your fund is managed by two advisors, a strategy that enhances the fund’s diversification by providing exposure to distinct, yet complementary, investment approaches. It’s not uncommon for different advisors to have different views about individual securities or the broader investment environment. The advisors, the amount and percentage of fund assets each manages, and brief descriptions of their investment strategies are presented in the table below. The advisors have also provided a discussion of the investment environment that existed during the year and of how their portfolio positioning reflects this assessment. These reports were prepared on February 14, 2012. Wellington Management Company, LLP Portfolio Manager: Karl E. Bandtel, Senior Vice President For the 12 months ended January 31, U.S. equities as a group returned 4.2% as measured by the Standard & Poor’s 500 Index, outpacing the energy sector for this volatile period. Capital markets oscillated throughout the fiscal year; concerns on a global macroeconomic scale seemed to drive much of the market movement. Chief among these concerns was the ongoing sovereign-debt challenge in Europe. Vanguard Energy Fund Investment Advisors Fund Assets Managed Investment Advisor % $ Million Investment Strategy Wellington Management 95 12,076 Emphasizes long-term total-return opportunities from Company, LLP the various energy subsectors: international oils, foreign integrated oils and foreign producers, North American producers, oil services and equipment, transportation and distribution, and refining and marketing. Vanguard Quantitative Equity 3 359 Employs a quantitative fundamental management Group approach, using models that assess valuation, market sentiment, earnings quality and growth, and management decisions of companies relative to their peers. Cash Investments 2 266 These short-term reserves are invested by Vanguard in equity index products to simulate investments in stock. Each advisor may also maintain a modest cash position. 8 Commodity prices also fluctuated during the period. Although unrest in the Middle East and North Africa contributed to initial increases in oil prices, oil subsequently fell after Western governments decided to release strategic reserves. Crude oil finished the period up, closing near $100 per barrel (West Texas Intermediate). In the United States, the price of natural gas ended near $2.50 per million BTUs (Henry Hub), down substantially from where it began the year. Abundant shale formations continued to provide low-cost supplies, while a mild winter in much of the country tempered demand locally. Abroad, rising demand from emerging markets and the aftermath of the nuclear disaster in Japan kept prices higher in Europe and Asia. Our position in Cabot Oil & Gas, a natural gas-focused energy producer, contributed to the portfolio’s performance during the period. Wellhead results topped the market’s expectations, increasing investors’ confidence in the quality of Cabot’s resource base. We see a strong outlook for production growth as the completion of significant infrastructure projects unlocks natural gas production constraints in the firm’s high-quality Marcellus shale acreage. We trimmed our position as the stock’s price increased. Also helpful was our holding in Occidental Petroleum, an energy producer operating principally in the Middle East and the United States, with promising assets in Texas, California, and North Dakota. The market responded favorably to the stock as earnings topped expectations on higher-than-expected oil and gas production and sales. Occidental possesses a long-life, low-decline oil resource base with upside potential in an emerging California shale play. The company has high leverage to oil, a strong production growth outlook, and a solid track record of financial discipline, which is reflected in its sound balance sheet, robust cash flow, and commitment to maintaining dividend growth. Consol Energy is a coal and natural gas producer and energy services provider. Its stock price declined during the period in part because of weak natural gas prices. We were able to take advantage of this weakness and increase our position at attractive valuations. The company has sustainable sources of profitability and solid production. In our view, the market is underestimating the long-term value of Consol’s undeveloped natural gas assets. Our position in Chesapeake Energy, a U.S.-based producer of natural gas and oil, also detracted from performance during the period. The stock underperformed on concerns that the company’s increased spending on leaseholds and capital expenditures would not result in higher production. Chesapeake is a major leaseholder in the Utica shale, for which positive results were recently released. We believe this news adds several billion dollars of incremental value, increases Chesapeake’s two-year production growth rate, and offers the potential for strong growth in cash flow. We added to the position on the stock’s weakness. 9 Our long-term outlook remains favorable for the energy sector. However, as always, we urge caution regarding the near-term direction of commodity prices and the inherent volatility that accompanies investing in stocks of energy companies. Crude oil prices will likely continue to vary with changes to the outlook for both supply and demand. While natural gas pricing remains driven by regional factors, we think the wide price arbitrage with other fuels and changing views about nuclear power generation will drive long-term global demand for natural gas. The portfolio remains focused on upstream companies and skewed in favor of low-cost producers with compelling valuations based on our assessment of their long-term resource bases. We believe many of these companies have the ability to create value for shareholders absent generally rising commodity prices. Our investment process remains steady with an emphasis on large-capitalization integrated oil and exploration and production companies. Maintaining a large-cap, low-turnover bias, this global portfolio has representation across the energy subsectors. Vanguard Quantitative Equity Group Portfolio Manager: James D. Troyer, CFA, Principal For the just-ended fiscal year, the energy stocks in our benchmark index returned –3.13%, slightly outpacing the –3.46% return of the aggregate global equity market as measured by the FTSE All-World Index. After climbing 2.9% in the first six months of the period, energy-related equities returned –5.9% for the second half. Driving the pullback in the third calendar quarter of 2011 were concerns that fuel demand could weaken because of slowing growth in China, the United States, and Germany. In addition, stock markets overall were affected by the lack of progress in addressing the U.S. deficit and debt issues as well as the unresolved European sovereign-debt crisis. Investors will likely continue to be cautious until they see progress by U.S. and European leaders in tackling these difficult problems. Although portfolio performance is affected by the macroeconomic factors described above, our approach to investing focuses on specific stock fundamentals. A key characteristic of our strategy is that we do not maintain a view on the overall market for energy shares. Nor do we attempt to make calls on relative country performance. Rather, our investment process seeks to identify individual stocks that we believe are undervalued or that have shown price improvement relative to peers on the basis of recent earnings pronouncements. Our valuation signal was the stronger contributor to our stock selection in the past fiscal year. However all of the core signals contributed positively to the portfolio, strengthening our confidence in the diversified approach we employ in constructing a portfolio. 10 For the period, our most successful holdings represented regions across the globe: Noble Energy (+33%) and El Paso (+51%) in the United States; Petronas Dagangan (+39%) in Malaysia; and Royal Dutch Shell B (+10%) in the United Kingdom. Equally important to performance was our ability to limit exposure to underperforming stocks, such as Switzerland’s Transocean (–37%) and Canada’s Cameco (–43%). The portfolio’s results were dampened by our overweighting of Korea’s GS Holdings (–25%) and Indonesia’s Bumi Resources (–31%), two energy stocks that under-performed the benchmark as a whole. We also suffered from underweighting some better-performing stocks, such as Petrohawk Energy (+93%) and Spectra Energy (+25%) in the United States. (Petrohawk was purchased in August by BHP Billiton.) Looking ahead, we believe that our approach to constructing a portfolio, which focuses on stocks that exhibit lower price multiples than their peers while offering similar growth prospects, is an attractive strategy for the long term. We thank you for your investment and look forward to the coming year. 11 Energy Fund Fund Profile As of January 31, 2012 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VGENX VGELX Expense Ratio 1 0.34% 0.28% 30-Day SEC Yield 1.77% 1.83% Portfolio Characteristics DJ MSCI U.S. Total ACWI Market Fund Energy Index Number of Stocks 143 168 3,738 Median Market Cap $43.4B $87.5B $32.6B Price/Earnings Ratio 10.9x 10.4x 15.5x Price/Book Ratio 1.6x 1.7x 2.2x Return on Equity 18.6% 20.4% 19.1% Earnings Growth Rate -2.9% -1.3% 7.1% Dividend Yield 2.1% 2.6% 2.0% Foreign Holdings 41.3% 54.8% 0.0% Turnover Rate 24% — — Short-Term Reserves 1.8% — — Volatility Measures DJ Spliced U.S. Total Energy Market Index Index R-Squared 0.92 0.76 Beta 1.07 1.20 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Exxon Mobil Corp. Integrated Oil & Gas 7.9% Royal Dutch Shell plc Integrated Oil & Gas 4.8 Chevron Corp. Integrated Oil & Gas 4.7 Occidental Petroleum Integrated Oil & Corp. Gas 4.5 BP plc Integrated Oil & Gas 3.9 Total SA Integrated Oil & Gas 2.9 Schlumberger Ltd. Oil & Gas Equipment & Services 2.6 Canadian Natural Oil & Gas Resources Ltd. Exploration & Production 2.4 Consol Energy Inc. Coal & Consumable Fuels 2.3 Baker Hughes Inc. Oil & Gas Equipment & Services 2.0 Top Ten 38.0% The holdings listed exclude any temporary cash investments and equity index products. 1 The expense ratios shown are from the prospectus dated May 26, 2011, and represent estimated costs for the current fiscal year. For the fiscal year ended January 31, 2012, the expense ratios were 0.34% for Investor Shares and 0.28% for Admiral Shares. 12 Energy Fund Subindustry Diversification (% of equity exposure) MSCI ACWI Fund Energy Coal & Consumable Fuels 3.9% 2.4% Industrials 0.8 0.0 Integrated Oil & Gas 49.1 59.4 Materials 0.1 0.0 Oil & Gas Drilling 2.0 2.0 Oil & Gas Equipment & Services 9.2 9.1 Oil & Gas Exploration & Production 29.4 19.1 Oil & Gas Refining & Marketing 2.8 3.7 Oil & Gas Storage & Transportation 1.5 4.3 Other 1.2 0.0 Market Diversification (% of equity exposure) Europe United Kingdom 12.0% France 3.0 Italy 1.7 Norway 1.7 Other 0.7 Subtotal 19.1% Pacific Japan 1.7% Other 0.2 Subtotal 1.9% Emerging Markets Russia 3.2% China 2.6 Brazil 2.4 Other 1.5 Subtotal 9.7% North America United States 58.1% Canada 11.2 Subtotal 69.3% 13 Energy Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: January 31, 2002, Through January 31, 2012 Initial Investment of $10,000 Average Annual Total Returns Periods Ended January 31, 2012 Final Value One Five Ten of a $10,000 Year Years Years Investment Energy Fund Investor Shares -3.82% 5.08% 15.00% $40,458 Dow Jones U.S. Total Stock Market Index 3.55 0.88 4.55 15,604 Spliced Energy Index -3.66 3.65 11.11 28,686 Global Natural Resources Funds Average -12.47 0.84 12.07 31,257 Spliced Energy Index: S&P 500 Index through November 30, 2000; S&P Energy Sector Index through May 31, 2010; MSCI All Country World Energy Index thereafter. Global Natural Resources Funds Average: Derived from data provided by Lipper Inc. Final Value One Five Ten of a $50,000 Year Years Years Investment Energy Fund Admiral Shares -3.76% 5.15% 15.07% $203,594 Dow Jones U.S. Total Stock Market Index 3.55 0.88 4.55 78,018 Spliced Energy Index -3.66 3.65 11.11 143,428 Vanguard fund returns do not reflect the 1% fee on redemptions of shares held for less than one year. See Financial Highlights for dividend and capital gains information. 14 Energy Fund Fiscal-Year Total Returns (%): January 31, 2002, Through January 31, 2012 Average Annual Total Returns: Periods Ended December 31, 2011 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period.
